Appeal by employer and insurance carrier from an award of compensation to claimant for disability found to be due to an occupational disease. Claimant was employed as an inspector of surveying instruments which his employer manufactured. His work required him to jump repeatedly from a platform, where his desk was located, to the floor below. He developed thrombophlebitis in the left leg. There is medical testimony to sustain the *864conclusion that this disease was directly attributable to claimant’s occupation. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Poster and Russell, JJ.